Exhibit 10.15

White Mountains Long-Term Incentive Plan

(as amended)


1.             PURPOSE

The purpose of the White Mountains Long-Term Incentive Plan (the “Plan”) is to
advance the interests of White Mountains Insurance Group, Ltd. (the “Company”)
and its stockholders by providing long-term incentives to certain executives,
consultants and directors of the Company and of its subsidiaries.


2.             ADMINISTRATION

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company;  provided that each
member of the Committee qualifies as (a) a “non-employee director” under Rule
16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and (b) an “outside director” under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”).  In the event that any member of the Committee
does not so qualify, the Plan shall be administered by a sub-committee of
Committee members who do so qualify.  If it is later determined that one or more
members of the Committee do not so qualify, actions taken by the Committee prior
to such determination shall be valid despite such failure to qualify.

The Committee shall have exclusive authority to select the employees, directors
and consultants to be granted awards under the Plan (“Awards”), to determine the
type, size and terms of the Awards and to prescribe the form of the instruments
embodying Awards.  With respect to Awards made to directors and consultants, the
Committee shall, and with respect to employees may, specify the terms and
conditions applicable to such Awards in an Award agreement.  The Committee shall
be authorized to interpret the Plan and the Awards granted under the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan and
to make any other determinations which it believes necessary or advisable for
the administration of the Plan.  The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent the Committee deems desirable to carry it into effect. 
Any decision of the Committee in the administration of the Plan, as described
herein, shall be final and conclusive.  The Committee may act only by a majority
of its members in office, except that the members thereof may authorize any one
or more of their number or any officer of the Company to execute and deliver
documents on behalf of the Committee.  No member of the Company shall be liable
for anything done or omitted to be done by him or by any other

 

A-1


--------------------------------------------------------------------------------


 

member of the Committee in connection with the Plan, except for his own willful
misconduct or as expressly provided by statute.


3.             PARTICIPATING SUBSIDIARIES

If a subsidiary of the Company wishes to participate in the Plan and its
participation shall have been approved by the Board, the Board of Directors of
the subsidiary shall adopt a resolution in form and substance satisfactory to
the Committee authorizing participation by the subsidiary in the Plan.  As used
herein, “subsidiary” shall mean a “subsidiary corporation” as defined in Section
424 (f) of the Code.

A subsidiary may cease to participate in the Plan at any time by action of the
Board or by action of the Board of Directors of such subsidiary, which latter
action shall be effective not earlier than the date of delivery to the Secretary
of the Company of a certified copy of a resolution of the subsidiary’s Board of
Directors taking such action.  Termination of participation in the Plan shall
not relieve a subsidiary of any obligations theretofore incurred by it under the
Plan.


4.             AWARDS


(A)                                  ELIGIBLE PARTICIPANTS.  ANY EMPLOYEE,
DIRECTOR OR CONSULTANT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS ELIGIBLE TO
RECEIVE AN AWARD HEREUNDER.  THE COMMITTEE SHALL SELECT WHICH ELIGIBLE
EMPLOYEES, DIRECTORS OR CONSULTANTS SHALL BE GRANTED AWARDS HEREUNDER.  NO
EMPLOYEE, DIRECTOR OR CONSULTANT SHALL HAVE A RIGHT TO RECEIVE AN AWARD
HEREUNDER AND THE GRANT OF AN AWARD TO AN EMPLOYEE, DIRECTOR OR CONSULTANT SHALL
NOT OBLIGATE THE COMMITTEE TO CONTINUE TO GRANT AWARDS TO SUCH EMPLOYEE,
DIRECTOR OR CONSULTANT IN SUBSEQUENT PERIODS.


(B)                                 TYPE OF AWARDS.  AWARDS SHALL BE LIMITED TO
THE FOLLOWING FIVE TYPES: (I) ”STOCK OPTIONS,” (II) “STOCK APPRECIATION RIGHTS,”
(III) “RESTRICTED STOCK,” (IV) “PERFORMANCE SHARES” AND (V) “PERFORMANCE
UNITS.”  STOCK OPTIONS, WHICH INCLUDE “INCENTIVE STOCK OPTIONS” AND OTHER STOCK
OPTIONS OR COMBINATIONS THEREOF, ARE RIGHTS TO PURCHASE SHARES OF COMMON STOCK
OF THE COMPANY HAVING A PAR VALUE OF $1.00 PER SHARES (“SHARES”).  A STOCK
APPRECIATION RIGHT IS A RIGHT TO RECEIVE, WITHOUT PAYMENT TO THE COMPANY, CASH
AND/OR SHARES IN LIEU OF THE PURCHASE OF SHARES UNDER THE STOCK OPTION TO WHICH
THE STOCK APPRECIATION RIGHT RELATES.


(C)                                  MAXIMUM NUMBER OF SHARES THAT MAY BE
ISSUED.  A MAXIMUM OF 400,000 SHARES (SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 15) MAY BE GRANTED AT TARGET PURSUANT TO AWARDS MADE UNDER THE PLAN AND,
ACCORDINGLY, UP TO 800,000 SHARES (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION
15) MAY BE ISSUED BY THE COMPANY IN SATISFACTION OF ITS OBLIGATIONS WITH RESPECT
TO SUCH AWARD GRANTS.  FOR PURPOSES OF THE


 

A-2


--------------------------------------------------------------------------------



 


FOREGOING, THE EXERCISE OF A STOCK APPRECIATION RIGHT SHALL CONSTITUTE THE
ISSUANCE OF SHARES EQUAL TO THE SHARES COVERED BY THE RELATED STOCK OPTION.  IF
ANY SHARES ISSUED AS RESTRICTED STOCK SHALL BE REPURCHASED PURSUANT TO THE
COMPANY’S OPTION DESCRIBED IN SECTION 6 BELOW, OR IF ANY SHARES ISSUED UNDER THE
PLAN SHALL BE REACQUIRED PURSUANT TO RESTRICTIONS IMPOSED AT THE TIME OF
ISSUANCE, SUCH SHARES MAY AGAIN BE ISSUED UNDER THE PLAN.


(D)                                 RIGHTS WITH RESPECT TO SHARES.


(I)                                     A PARTICIPANT TO WHOM RESTRICTED STOCK
HAS BEEN ISSUED SHALL HAVE PRIOR TO THE EXPIRATION OF THE RESTRICTED PERIOD OR
THE EARLIER REPURCHASE OF SUCH SHARES AS HEREIN PROVIDED, OWNERSHIP OF SUCH
SHARES, INCLUDING THE RIGHT TO VOTE THE SAME AND TO RECEIVE DIVIDENDS THEREON,
SUBJECT, HOWEVER, TO THE OPTIONS, RESTRICTIONS AND LIMITATIONS IMPOSED THEREON
PURSUANT HERETO.


(II)                                  A PARTICIPANT TO WHOM STOCK OPTIONS, STOCK
APPRECIATION RIGHTS OR PERFORMANCE SHARES ARE GRANTED (AND ANY PERSON SUCCEEDING
TO SUCH EMPLOYEE’S RIGHTS PURSUANT TO THE PLAN) SHALL HAVE NO RIGHTS AS A
SHAREHOLDER WITH RESPECT TO ANY SHARES ISSUABLE PURSUANT THERETO UNTIL THE DATE
OF THE ISSUANCE OF A STOCK CERTIFICATE (WHETHER OR NOT DELIVERED) THEREFOR. 
EXCEPT AS PROVIDED IN SECTION 15, NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS,
DISTRIBUTIONS OR OTHER RIGHTS (WHETHER ORDINARY OR EXTRAORDINARY, AND WHETHER IN
CASH, SECURITIES OR OTHER PROPERTY) THE RECORD DATE FOR WHICH IS PRIOR TO THE
DATE SUCH STOCK CERTIFICATE IS ISSUED.


(III)                               THE COMPANY, IN ITS DISCRETION, MAY HOLD
CUSTODY DURING THE RESTRICTED PERIOD OF ANY SHARES OF RESTRICTED STOCK


5.             STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

The Committee may grant Stock Options (including, in its discretion, Stock
Appreciation Rights) either alone or, as provided in Section 7, in conjunction
with Performance Shares.  A maximum of 10,000 Stock Options and Stock
Appreciation Rights (not including Stock Appreciation Rights attached to Stock
Options) may be issued in one year to a participant.   Each Stock Option shall
comply with the following terms and conditions:


(A)                                  THE PER SHARE EXERCISE PRICE SHALL NOT BE
LESS THAN THE GREATER OF (I) THE FAIR MARKET VALUE PER SHARE AT THE TIME OF
GRANT, AS DETERMINED IN GOOD FAITH BY THE COMMITTEE, OR (II) THE PAR VALUE PER
SHARE.  HOWEVER, THE EXERCISE PRICE OF AN INCENTIVE STOCK OPTION GRANTED TO A
PARTICIPANT WHO OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR OF A SUBSIDIARY (A “TEN
PERCENT


 

A-3


--------------------------------------------------------------------------------


 


EMPLOYEE”) SHALL NOT BE LESS THAN THE GREATER OF 110% OF SUCH FAIR MARKET VALUE,
OR THE PAR VALUE PER SHARE.


(B)                                 THE COMMITTEE SHALL INITIALLY DETERMINE THE
NUMBER OF SHARES TO BE SUBJECT TO EACH STOCK OPTION.  THE NUMBER OF SHARES
SUBJECT TO A STOCK OPTION WILL SUBSEQUENTLY BE REDUCED (I) ON A SHARE-FOR-SHARE
BASIS TO THE EXTENT THAT SHARES UNDER SUCH STOCK OPTION ARE USED TO CALCULATE
THE CASH AND/OR SHARES RECEIVED PURSUANT TO EXERCISE OF A STOCK APPRECIATION
RIGHT ATTACHED TO SUCH STOCK OPTION, AND (II) ON A ONE-FOR-ONE BASIS TO THE
EXTENT THAT ANY PERFORMANCE SHARES GRANTED IN CONJUNCTION WITH SUCH STOCK OPTION
PURSUANT TO SECTION 7(A) ARE PAID, SUCH REDUCTION TO BE MADE IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 7(G)(II).


(C)                                  THE STOCK OPTION SHALL NOT BE TRANSFERABLE
BY THE OPTIONEE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION,
AND SHALL BE EXERCISABLE DURING HIS LIFETIME ONLY BY HIM.


(D)                                 THE STOCK OPTION SHALL NOT BE EXERCISABLE:


(I)                                     AFTER THE EXPIRATION OF TEN YEARS FROM
THE DATE IT IS GRANTED AND MAY BE EXERCISED DURING SUCH PERIOD ONLY AT SUCH TIME
OR TIMES AS THE COMMITTEE MAY ESTABLISH;


(II)                                  UNLESS PAYMENT IN FULL IS MADE FOR THE
SHARES BEING ACQUIRED THEREUNDER AT THE TIME OF EXERCISE (INCLUDING ANY FEDERAL,
STATE OR LOCAL INCOME OR OTHER TAXES WHICH THE COMMITTEE DETERMINES ARE REQUIRED
TO BE WITHHELD IN RESPECT OF SUCH SHARES); SUCH PAYMENT SHALL BE MADE (A) IN
UNITED STATES DOLLARS BY CASH OR CHECK, (B) BY TENDERING TO THE COMPANY SHARES
OWNED BY THE PERSON EXERCISING THE STOCK OPTION AND HAVING A FAIR MARKET VALUE
EQUAL TO THE CASH EXERCISE PRICE THEREOF, SUCH FAIR MARKET VALUE TO BE
DETERMINED IN SUCH REASONABLE MANNER AS MAY BE PROVIDED FOR FROM TIME TO TIME BY
THE COMMITTEE OR AS MAY BE REQUIRED IN ORDER TO COMPLY WITH OR TO CONFORM TO THE
REQUIREMENTS OF ANY APPLICABLE OR RELEVANT LAWS OR REGULATIONS, OR (C) BY A
COMBINATION OF UNITED STATES DOLLARS AND SHARES PURSUANT TO (A) AND (B) ABOVE;


(III)                               BY PARTICIPANTS WHO WERE EMPLOYEES OF THE
COMPANY OR ONE OF ITS SUBSIDIARIES AT THE TIME OF THE GRANT OF THE STOCK OPTION
UNLESS SUCH PARTICIPANT HAS BEEN, AT ALL TIMES DURING THE PERIOD BEGINNING WITH
THE DATE OF GRANT OF THE STOCK OPTION AND ENDING ON THE DATE THREE MONTHS PRIOR
TO SUCH EXERCISE, AN OFFICER OR EMPLOYEE OF THE COMPANY OR A SUBSIDIARY, OR OF A
CORPORATION, OR A PARENT OR SUBSIDIARY OF A CORPORATION, ISSUING OR ASSUMING THE
STOCK OPTION IN A TRANSACTION TO WHICH SECTION 424(A) OF THE CODE IS APPLICABLE,
EXCEPT THAT:

 

A-4


--------------------------------------------------------------------------------


 

(A)                              IF SUCH PERSON SHALL CEASE TO BE AN OFFICER OR
EMPLOYEE OF THE COMPANY OR ONE OF ITS SUBSIDIARY CORPORATIONS SOLELY BY REASON
OF A PERIOD OF RELATED EMPLOYMENT AS DEFINED IN SECTION 10, HE MAY, DURING SUCH
PERIOD OF RELATED EMPLOYMENT (BUT IN NO EVENT AFTER THE STOCK OPTION HAS EXPIRED
UNDER THE PROVISIONS OF SECTION 5(D)(I) HEREOF), EXERCISE SUCH STOCK OPTION AS
IF HE CONTINUED TO BE SUCH AN OFFICER OR EMPLOYEE; OR

(B)                                IF AN OPTIONEE SHALL BECOME DISABLED AS
DEFINED IN SECTION 9 HE MAY, AT ANY TIME WITHIN THREE YEARS OF THE DATE HE
BECOMES DISABLED (BUT IN NO EVENT AFTER THE STOCK OPTION HAS EXPIRED UNDER THE
PROVISIONS OF SECTION 5(D)(I) HEREOF), EXERCISE THE STOCK OPTION WITH RESPECT TO
(I) ANY SHARES AS TO WHICH HE COULD HAVE EXERCISED THE STOCK OPTION ON THE DATE
HE BECAME DISABLED AND (II) IF THE STOCK OPTION IS NOT FULLY EXERCISABLE ON THE
DATE HE BECOMES DISABLED, THE NUMBER OF ADDITIONAL SHARES AS TO WHICH THE STOCK
OPTION WOULD HAVE BECOME EXERCISABLE HAD HE REMAINED AN EMPLOYEE THROUGH THE
NEXT TWO DATES ON WHICH ADDITIONAL SHARES WERE SCHEDULED TO BECOME EXERCISABLE
UNDER THE STOCK OPTION; OR

(C)                                IF AN OPTIONEE SHALL DIE WHILE HOLDING A
STOCK OPTION, HIS EXECUTORS, ADMINISTRATORS, HEIRS OR DISTRIBUTEES, AS THE CASE
MAY BE, AT ANY TIME WITHIN ONE YEAR AFTER THE DATE OF SUCH DEATH (BUT IN NO
EVENT AFTER THE STOCK OPTION HAS EXPIRED UNDER THE PROVISIONS OF SECTION 5(D)(I)
HEREOF), MAY EXERCISE THE STOCK OPTION WITH RESPECT TO (I) ANY SHARES AS TO
WHICH THE DECEDENT COULD HAVE EXERCISED THE STOCK OPTION AT THE TIME OF HIS
DEATH, AND IF THE STOCK OPTION IS NOT FULLY EXERCISABLE ON THE DATE OF HIS
DEATH, THE NUMBER OF ADDITIONAL SHARES AS TO WHICH THE STOCK OPTION WOULD HAVE
BECOME EXERCISABLE HAD HE REMAINED AN EMPLOYEE THROUGH THE NEXT TWO DATES ON
WHICH ADDITIONAL SHARES WERE SCHEDULED TO BECOME EXERCISABLE UNDER THE STOCK
OPTION PROVIDED, HOWEVER, THAT IF DEATH OCCURS DURING THE THREE-YEAR PERIOD
FOLLOWING A DISABILITY AS DESCRIBED IN SECTION 5(D)(III)(B) HEREOF, THE
THREE-YEAR PERIOD FOLLOWING A RETIREMENT AS DESCRIBED IN SECTION 5(D)(III)(D)
HEREOF OR ANY PERIOD FOLLOWING A VOLUNTARY TERMINATION IN RESPECT OF WHICH
DEATH, THE NUMBER OF ADDITIONAL SHARES AS TO WHICH THE STOCK OPTION WOULD HAVE
BECOME EXERCISABLE HAD HE REMAINED AN EMPLOYEE THROUGH THE NEXT DATE OR, IF
APPLICABLE, TWO DATES ON WHICH ADDITIONAL SHARES WERE SCHEDULED TO BECOME
EXERCISABLE UNDER THE STOCK OPTION PROVIDED, HOWEVER, THAT IF DEATH OCCURS
DURING THE THREE-

 

A-5


--------------------------------------------------------------------------------


 

YEAR PERIOD FOLLOWING A DISABILITY AS DESCRIBED IN SECTION 5(D)(III)(B) HEREOF,
THE THREE-YEAR PERIOD FOLLOWING A RETIREMENT AS DESCRIBED IN SECTION
5(D)(III)(D) HEREOF OR ANY PERIOD FOLLOWING A VOLUNTARY TERMINATION IN RESPECT
OF WHICH THE BOARD HAS EXERCISED ITS DISCRETION TO GRANT CONTINUING EXERCISE
RIGHTS AS PROVIDED IN SECTION 5(D)(III)(E) HEREOF, THE STOCK OPTION SHALL NOT
BECOME EXERCISABLE AS TO ANY SHARES IN ADDITION TO THOSE AS TO WHICH THE
DECEDENT COULD HAVE EXERCISED THE STOCK OPTION AT THE TIME OF HIS DEATH; OR

(D)                               IF SUCH PERSON SHALL RETIRE WITH THE APPROVAL
OF THE COMMITTEE IN ITS SOLE DISCRETION WHILE HOLDING A STOCK OPTION WHICH HAS
NOT EXPIRED AND HAS NOT BEEN FULLY EXERCISED, SUCH PERSON, AT ANY TIME WITHIN
THREE YEARS AFTER HIS RETIREMENT (BUT IN NO EVENT AFTER THE STOCK OPTION HAS
EXPIRED UNDER THE PROVISIONS OF SECTION 5(D)(I) HEREOF), MAY EXERCISE THE STOCK
OPTION WITH RESPECT TO ANY SHARES AS TO WHICH HE COULD HAVE EXERCISED THE STOCK
OPTION ON THE DATE HE RETIRED; OR

(E)                                 IF SUCH PERSON SHALL VOLUNTARILY TERMINATE
HIS EMPLOYMENT WITH THE COMPANY, THE BOARD MAY DETERMINE THAT THE OPTIONEE MAY
EXERCISE THE STOCK OPTION WITH RESPECT TO SOME OR ALL OF THE SHARES SUBJECT TO
THE STOCK OPTION AS TO WHICH IT WOULD NOT OTHERWISE BE EXERCISABLE ON THE DATE
OF HIS VOLUNTARY TERMINATION PROVIDED, HOWEVER, THAT IN NO EVENT MAY SUCH
EXERCISE TAKE PLACE AFTER THE STOCK OPTION HAS EXPIRED UNDER THE PROVISIONS OF
SECTION 5(D)(I) HEREOF.


(E)                                  THE AGGREGATE MARKET VALUE OF SHARES
(DETERMINED AT THE TIME OF GRANT OF THE STOCK OPTION PURSUANT TO SECTION 5(A) OF
THE PLAN) WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS GRANTED TO ANY
PARTICIPANT UNDER THE PLAN ARE EXERCISABLE FOR THE FIRST TIME BY SUCH
PARTICIPANT DURING ANY CALENDAR YEAR MAY NOT EXCEED THE MAXIMUM AMOUNT PERMITTED
UNDER SECTION 422(D) OF THE CODE AT THE TIME OF THE AWARD GRANT.  IN THE EVENT
THIS LIMITATION WOULD BE EXCEEDED IN ANY YEAR, THE OPTIONEE MAY ELECT EITHER (I)
TO DEFER TO A SUCCEEDING YEAR THE DATE ON WHICH SOME OR ALL OF SUCH INCENTIVE
STOCK OPTIONS WOULD FIRST BECOME EXERCISABLE OR (II) CONVERT SOME OR ALL OF SUCH
INCENTIVE STOCK OPTIONS INTO NON-QUALIFIED STOCK OPTIONS.


(F)                                    IF THE COMMITTEE, IN ITS DISCRETION, SO
DETERMINES, THERE MAY BE RELATED TO THE STOCK OPTION, EITHER AT THE TIME OF
GRANT OR BY AMENDMENT, A STOCK APPRECIATION RIGHT WHICH SHALL BE SUBJECT TO SUCH
TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PLAN, AS THE COMMITTEE SHALL
IMPOSE, INCLUDING THE FOLLOWING:

 

A-6


--------------------------------------------------------------------------------


 


(I)                                     A STOCK APPRECIATION RIGHT MAY BE
EXERCISED ONLY:

(A)                              TO THE EXTENT THAT THE STOCK OPTION TO WHICH IT
RELATES IS AT THE TIME EXERCISABLE, AND

(B)                                IF

(1)                                  IN THE CASE OF A STOCK OPTION OTHER THAN AN
INCENTIVE STOCK OPTION ONLY, SUCH STOCK OPTION WILL EXPIRE BY ITS TERMS WITHIN
30 DAYS (90 DAYS IF THE OPTIONEE IS AT THE TIME AN OFFICER OF THE COMPANY WHO IS
REQUIRED TO FILE REPORTS PURSUANT TO SECTION 16(A) OF THE EXCHANGE ACT;

(2)                                  THE OPTIONEE HAS BECOME DISABLED OR CEASED
TO BE AN OFFICER OR EMPLOYEE BY REASON OF HIS RETIREMENT WITH THE APPROVAL OF
THE COMMITTEE IN ITS SOLE DISCRETION; OR

(3)                                  THE OPTIONEE HAS DIED.

However, if the Stock Option to which the Stock Appreciation Right relates is
exercisable and if the optionee is at the time an officer of the Company who is
required to file reports pursuant to Section 16(a) of the Exchange Act, the
Stock Appreciation Right may, subject to the approval of the Committee, be
exercised during such periods, as may be specified by the Committee;


(II)                                  A STOCK APPRECIATION RIGHT SHALL ENTITLE
THE OPTIONEE (OR ANY PERSON ENTITLED TO ACT UNDER THE PROVISIONS OF SECTION
5(D)(III)(C) HEREOF) TO SURRENDER UNEXERCISED THE RELATED STOCK OPTION (OR ANY
PORTION OF SUCH OPTION) TO THE COMPANY AND TO RECEIVE FROM THE COMPANY IN
EXCHANGE THEREFOR THAT NUMBER OF SHARES HAVING AN AGGREGATE MARKET VALUE EQUAL
TO THE EXCESS OF THE MARKET VALUE OF ONE SHARE (PROVIDED THAT, IF SUCH VALUE
EXCEEDS 150% OF THE PER SHARE EXERCISE PRICE SPECIFIED IN SUCH STOCK OPTION,
SUCH VALUE SHALL BE DEEMED TO BE 150% OF SUCH STOCK OPTION PRICE) OVER THE
EXERCISE PRICE OF SUCH STOCK OPTION PRICE PER SHARE, TIMES THE NUMBER OF SHARES
SUBJECT TO THE STOCK OPTION, OR PORTION THEREOF, WHICH IS SO SURRENDERED.  THE
COMMITTEE SHALL BE ENTITLED TO ELECT TO SETTLE THE OBLIGATION ARISING OUT OF THE
EXERCISE OF A STOCK APPRECIATION RIGHT BY THE PAYMENT OF CASH EQUAL TO THE
AGGREGATE VALUE OF THE SHARES IT WOULD OTHERWISE BE OBLIGATED TO DELIVER OR
PARTLY BY THE PAYMENT OF CASH AND PARTLY BY THE DELIVERY OF SHARES.  ANY SUCH
ELECTION SHALL BE MADE WITHIN 15 BUSINESS DAYS AFTER THE


 

A-7


--------------------------------------------------------------------------------



 


RECEIPT BY THE COMMITTEE OF WRITTEN NOTICE OF THE EXERCISE OF THE STOCK
APPRECIATION RIGHT.  THE MARKET VALUE OF A SHARE FOR THIS PURPOSE SHALL BE THE
MARKET VALUE THEREOF ON THE LAST BUSINESS DAY PRECEDING THE DATE OF THE ELECTION
TO EXERCISE THE STOCK APPRECIATION RIGHT, PROVIDED THAT IF NOTICE OF SUCH
ELECTION IS RECEIVED BY THE COMMITTEE MORE THAN THREE BUSINESS DAYS AFTER THE
DATE OF SUCH ELECTION (AS SUCH DATE OF ELECTION IS STATED IN THE NOTICE OF
ELECTION), THE COMMITTEE MAY, BUT NEED NOT, DETERMINE THE MARKET VALUE OF A
SHARE AS OF THE DAY PRECEDING THE DATE ON WHICH THE NOTICE OF ELECTION IS
RECEIVED;


(III)                               NO FRACTIONAL SHARES SHALL BE DELIVERED
UNDER THIS SECTION 5(F), BUT IN LIEU THEREOF A CASH ADJUSTMENT SHALL BE MADE;
AND


(IV)                              IN THE CASE OF A STOCK APPRECIATION RIGHT
ATTACHED TO AN INCENTIVE STOCK OPTION, SUCH STOCK APPRECIATION RIGHT SHALL ONLY
BE TRANSFERABLE WHEN SUCH INCENTIVE STOCK OPTION IS TRANSFERABLE PURSUANT TO
SECTION 5 (C) HEREOF,


(G)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY:


(I)                                     IN THE EVENT AN UNFRIENDLY CHANGE IN
CONTROL, AS DEFINED IN SECTION 11(B), OCCURS, THEN AS OF THE ACCELERATION DATE,
AS DEFINED IN SECTION 11(B), EACH STOCK OPTION GRANTED HEREUNDER SHALL BE
EXERCISABLE IN FULL; AND


(II)                                  IN THE EVENT A CHANGE IN CONTROL AS
DEFINED IN SECTION 11(A) OCCURS AND WITHIN 24 MONTHS THEREAFTER: (A) THERE IS A
TERMINATION WITHOUT CAUSE, AS DEFINED IN SECTION 12, OF AN OPTIONEE’S
EMPLOYMENT; OR (B) THERE IS A CONSTRUCTIVE TERMINATION AS DEFINED IN SECTION 13,
OF AN OPTIONEE’S EMPLOYMENT; OR (C) THERE OCCURS AN ADVERSE CHANGE IN THE PLAN,
AS DEFINED IN SECTION 14, IN RESPECT OF AN OPTIONEE AFFECTING ANY AWARD HELD BY
SUCH OPTIONEE AND IF THE OPTIONEE THEN HOLDS A STOCK OPTION,

(A)                              IN THE CASE OF A TERMINATION WITHOUT CAUSE OR A
CONSTRUCTIVE TERMINATION, THE OPTIONEE MAY EXERCISE THE ENTIRE STOCK OPTION, AT
ANY TIME WITHIN 30 DAYS OF SUCH TERMINATION WITHOUT CAUSE OR SUCH CONSTRUCTIVE
TERMINATION (BUT IN NO EVENT AFTER THE OPTION HAS EXPIRED UNDER THE PROVISIONS
OF SECTIONS (5)(D)(I)), AND

(B)                                IN THE CASE OF AN ADVERSE CHANGE IN THE PLAN,
THE OPTIONEE MAY EXERCISE THE ENTIRE STOCK OPTION AT ANY TIME AFTER SUCH ADVERSE
CHANGE IN THE PLAN IN RESPECT OF HIM AND PRIOR TO THE DATE 30 DAYS FOLLOWING HIS
TERMINATION OF EMPLOYMENT AS A RESULT OF A TERMINATION WITHOUT CAUSE OR A

 

A-8


--------------------------------------------------------------------------------


 

CONSTRUCTIVE TERMINATION (BUT IN NO EVENT AFTER THE OPTION HAS EXPIRED UNDER THE
PROVISIONS OF SECTION 5(D) (I)).


6.             RESTRICTED STOCK

Each Award of Restricted Stock shall comply with the following terms and
conditions:


(A)                                  THE COMMITTEE SHALL DETERMINE THE NUMBER OF
SHARES TO BE ISSUED TO A PARTICIPANT PURSUANT TO THE AWARD.


(B)                                 SHARES ISSUED MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT BY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION, FOR SUCH PERIOD FROM THE DATE ON WHICH THE
AWARD IS GRANTED (THE “RESTRICTED PERIOD”) AS THE COMMITTEE SHALL DETERMINE. 
THE COMPANY SHALL HAVE THE OPTION TO REPURCHASE THE SHARES SUBJECT TO THE AWARD
AT SUCH PRICE AS THE COMMITTEE SHALL HAVE FIXED, IN ITS SOLE DISCRETION, WHEN
THE AWARD WAS MADE, WHICH OPTION WILL BE EXERCISABLE IF THE PARTICIPANT’S
CONTINUOUS EMPLOYMENT WITH THE COMPANY OR A SUBSIDIARY SHALL TERMINATE FOR ANY
REASON, EXCEPT SOLELY BY REASON OF AN EVENT DESCRIBED IN SECTION 6(C), PRIOR TO
THE EXPIRATION OF THE RESTRICTED PERIOD OR THE EARLIER LAPSE OF THE OPTION. 
SUCH OPTION SHALL BE EXERCISABLE ON SUCH TERMS, IN SUCH MANNER AND DURING SUCH
PERIOD AS SHALL BE DETERMINED BY THE COMMITTEE WHEN THE AWARD IS MADE. 
CERTIFICATES FOR SHARES ISSUED PURSUANT TO RESTRICTED STOCK AWARDS SHALL BEAR AN
APPROPRIATE LEGEND REFERRING TO THE FOREGOING OPTION AND OTHER RESTRICTIONS. 
ANY ATTEMPT TO DISPOSE OF ANY SUCH SHARES IN CONTRAVENTION OF THE FOREGOING
OPTION AND OTHER RESTRICTIONS SHALL BE NULL AND VOID AND WITHOUT EFFECT.  IF
SHARES ISSUED PURSUANT TO A RESTRICTED STOCK AWARD SHALL BE REPURCHASED PURSUANT
TO THE OPTION DESCRIBED ABOVE, THE PARTICIPANT TO WHOM THE AWARD WAS GRANTED, OR
IN THE EVENT OF HIS DEATH AFTER SUCH OPTION BECOME EXERCISABLE, HIS EXECUTOR OR
ADMINISTRATOR, SHALL FORTHWITH DELIVER TO THE SECRETARY OF THE COMPANY ANY
CERTIFICATES FOR THE SHARES AWARDED TO THE PARTICIPANT, ACCOMPANIED BY SUCH
INSTRUMENTS OF TRANSFER, IF ANY, AS MAY REASONABLY BE REQUIRED BY THE SECRETARY
OF THE COMPANY.  IF THE OPTION DESCRIBED ABOVE IS NOT EXERCISED BY THE COMPANY,
SUCH OPTION AND THE RESTRICTION IMPOSED PURSUANT TO THE FIRST SENTENCE OF THIS
SECTION 6(B) SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 6(B), NEITHER ANY
RESTRICTED PERIOD NOR ANY OPTION SHALL LAPSE TO THE EXTENT THE COMPANY OR ANY
SUBSIDIARY WOULD BE UNABLE TO TAKE A DEDUCTION WITH RESPECT TO SUCH LAPSE BY
REASON OF SECTION 162(M) OF THE CODE.


(C)                                  IF A PARTICIPANT WHO HAS BEEN IN THE
CONTINUOUS EMPLOYMENT OF THE COMPANY OR OF A SUBSIDIARY SHALL:

 

A-9


--------------------------------------------------------------------------------



 


(I)                                     DIE OR BECOME DISABLED (AS DEFINED IN
SECTION 9) DURING THE RESTRICTED PERIOD, THE OPTION OF THE COMPANY TO REPURCHASE
(AND ANY AND ALL OTHER RESTRICTIONS ON) ALL SHARES AWARDED TO HIM UNDER SUCH
AWARD SHALL LAPSE AND CEASE TO BE EFFECTIVE AS OF THE DATE ON WHICH HIS DEATH OR
DISABILITY OCCURS, OR


(II)                                  VOLUNTARILY TERMINATE HIS EMPLOYMENT WITH
THE COMPANY OR RETIRE DURING THE RESTRICTED PERIOD, THE BOARD MAY DETERMINE THAT
THE OPTION TO REPURCHASE AND ANY AND ALL OTHER RESTRICTIONS ON SOME OR ALL OF
THE SHARES AWARDED TO HIM UNDER SUCH AWARD, IF SUCH OPTION AND OTHER
RESTRICTIONS ARE STILL IN EFFECT, SHALL LAPSE AND CEASE TO BE EFFECTIVE AS THE
DATE ON WHICH SUCH VOLUNTARY TERMINATION OR RETIREMENT OCCURS.


(D)                                 IN THE EVENT WITHIN 24 MONTHS AFTER A CHANGE
IN CONTROL AS DEFINED IN SECTION 11(A) AND DURING THE RESTRICTED PERIOD


(I)                                     THERE IS A TERMINATION WITHOUT CAUSE, AS
DEFINED IN SECTION 12, OF THE EMPLOYMENT OF A PARTICIPANT;


(II)                                  THERE IS A CONSTRUCTIVE TERMINATION, AS
DEFINED IN SECTION 13, OF THE EMPLOYMENT OF A PARTICIPANT; OR


(III)                               THERE OCCURS AN ADVERSE CHANGE IN THE PLAN,
AS DEFINED IN SECTION 14, IN RESPECT OF A PARTICIPANT, THEN


THE OPTION TO REPURCHASE (AND ANY AND ALL OTHER RESTRICTIONS ON) ALL SHARES
AWARDED TO HIM UNDER HIS AWARD SHALL LAPSE AND CEASE TO BE EFFECTIVE AS OF THE
DATE ON WHICH SUCH EVENT OCCURS.


7.             PERFORMANCE SHARES

The grant of a Performance Share Award to a participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Actual Value”) determined by the Committee, if the terms and conditions
specified herein and in the Award are satisfied.  Payment in respect of an Award
shall be made as provided in Section 7(h).  Each Performance Share Award shall
be subject to the following terms and conditions:


(A)                                  THE COMMITTEE SHALL DETERMINE THE TARGET
NUMBER OF PERFORMANCE SHARES TO BE GRANTED TO A PARTICIPANT AND WHETHER OR NOT
SUCH PERFORMANCE SHARES ARE GRANTED IN CONJUNCTION WITH A STOCK OPTION (THE
“ASSOCIATED STOCK OPTION”).  THE MAXIMUM NUMBER OF PERFORMANCE SHARES THAT MAY
BE EARNED BY A PARTICIPANT FOR ANY SINGLE AWARD PERIOD OF ONE YEAR OR LONGER
SHALL NOT EXCEED 50,000.  PERFORMANCE SHARE AWARDS MAY BE GRANTED IN DIFFERENT
CLASSES OR SERIES HAVING DIFFERENT TERMS AND CONDITIONS.  IN THE CASE OF ANY
PERFORMANCE SHARES GRANTED IN CONJUNCTION WITH AN ASSOCIATED


 

A-10


--------------------------------------------------------------------------------



 


STOCK OPTION, THE NUMBER OF PERFORMANCE SHARES SHALL INITIALLY BE EQUAL TO THE
NUMBER OF SHARES WHICH ARE SUBJECT TO THE ASSOCIATED STOCK OPTION, BUT THE
NUMBER OF SUCH PERFORMANCE SHARES SHALL BE REDUCED ON A ONE FOR ONE BASIS TO THE
EXTENT THAT (A) SHARES ARE PURCHASED UPON EXERCISE OF THE ASSOCIATED STOCK
OPTION, OR (B) SHARES MAY NO LONGER BE PURCHASED UNDER THE ASSOCIATED STOCK
OPTION BECAUSE THE ASSOCIATED STOCK OPTION OR A PART THEREOF HAS BEEN
SURRENDERED UNEXERCISED PURSUANT TO EXERCISE OF A STOCK APPRECIATION RIGHT
ATTACHED TO SUCH ASSOCIATED STOCK OPTION.


(B)                                 THE ACTUAL VALUE OF A PERFORMANCE SHARE
AWARD SHALL BE THE PRODUCT OF (I) THE TARGET NUMBER OF PERFORMANCE SHARES
SUBJECT TO THE PERFORMANCE SHARE AWARD, (II) THE PERFORMANCE PERCENTAGE (AS
DETERMINED BELOW) APPLICABLE TO THE PERFORMANCE SHARE AWARD AND (III) THE MARKET
VALUE OF A SHARE ON THE DATE THE AWARD IS PAID OR BECOMES PAYABLE TO THE
EMPLOYEE.  THE “PERFORMANCE PERCENTAGE” APPLICABLE TO A PERFORMANCE SHARE AWARD
SHALL BE A PERCENTAGE OF NO LESS THAN 0% AND NO MORE THAN 200%, WHICH PERCENTAGE
SHALL BE DETERMINED BY THE COMMITTEE BASED UPON THE EXTENT TO WHICH THE
PERFORMANCE OBJECTIVES (AS DETERMINED BELOW) ESTABLISHED FOR SUCH AWARD ARE
ACHIEVED DURING THE AWARD PERIOD.  THE METHOD FOR DETERMINING THE APPLICABLE
PERFORMANCE PERCENTAGE SHALL ALSO BE ESTABLISHED BY THE COMMITTEE.


(C)                                  AT THE TIME EACH PERFORMANCE SHARE AWARD IS
GRANTED, THE COMMITTEE SHALL ESTABLISH PERFORMANCE OBJECTIVES (“PERFORMANCE
OBJECTIVES”) TO BE ATTAINED WITHIN THE AWARD PERIOD AS THE MEANS OF DETERMINING
THE PERFORMANCE PERCENTAGE APPLICABLE TO SUCH AWARD.  THE PERFORMANCE OBJECTIVES
SHALL BE APPROVED BY THE COMMITTEE (I) WHILE THE OUTCOME FOR THAT AWARD PERIOD
IS SUBSTANTIALLY UNCERTAIN AND (II) NO MORE THAN 90 DAYS AFTER THE COMMENCEMENT
OF THE AWARD PERIOD TO WHICH THE PERFORMANCE OBJECTIVE RELATES OR, IF LESS THAN
90 DAYS, THE NUMBER OF DAYS WHICH IS EQUAL TO 25 PERCENT OF THE RELEVANT AWARD
PERIOD.  THE PERFORMANCE OBJECTIVES ESTABLISHED WITH RESPECT TO A PERFORMANCE
SHARE AWARD SHALL BE SPECIFIC PERFORMANCE TARGETS ESTABLISHED BY THE COMMITTEE
WITH RESPECT TO ONE OR MORE OF THE FOLLOWING CRITERIA SELECTED BY THE COMMITTEE:
(I) CONSOLIDATED EARNINGS BEFORE OR AFTER TAXES (INCLUDING EARNINGS BEFORE
INTEREST, TAXES, DEPRECIATION AND AMORTIZATION); (II) NET INCOME; (III)
OPERATING INCOME; (IV) EARNINGS PER SHARE; (V) BOOK VALUE PER SHARE; (VI) RETURN
ON STOCKHOLDERS’ EQUITY; (VII) EXPENSE MANAGEMENT; (VIII) RETURN ON INVESTMENT;
(IX) IMPROVEMENTS IN CAPITAL STRUCTURE; (X) STOCK PRICE; (XI) COMBINED RATIO;
(XII) OPERATING RATIO; (XIII) PROFITABILITY OF AN IDENTIFIABLE BUSINESS UNIT OR
PRODUCT; (XIV) MAINTENANCE OR IMPROVEMENT OF PROFIT MARGINS; (XV) MARKET SHARE;
(XVI) REVENUES OR SALES; (XVII) COSTS; (XVIII) CASH FLOW; (XIX) WORKING CAPITAL;
(XX) RETURN ON ASSETS; (XXI) CUSTOMER SATISFACTION; (XXII) EMPLOYEE
SATISFACTION; AND (XXIII) ECONOMIC VALUE PER SHARE (COMPUTED BASED ON BOOK VALUE
PER SHARE DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
(“GAAP”) ADJUSTED FOR CHANGES IN THE INTRINSIC VALUE OF ASSETS AND LIABILITIES
WHOSE VALUE DIFFERS


 

A-11


--------------------------------------------------------------------------------



 


FROM THEIR GAAP CARRYING VALUE).  THE FOREGOING CRITERIA MAY RELATE TO THE
COMPANY, ONE OR MORE OF ITS SUBSIDIARIES OR ONE OR MORE OF ITS DIVISIONS, UNITS,
PARTNERSHIPS, JOINT VENTURES OR MINORITY INVESTMENTS, PRODUCT LINES OR PRODUCTS
OR ANY COMBINATION OF THE FOREGOING, AND MAY BE APPLIED ON AN ABSOLUTE BASIS
AND/OR BE RELATIVE TO ONE OR MORE PEER GROUP COMPANIES OR INDICES, OR ANY
COMBINATION THEREOF, ALL AS THE COMMITTEE SHALL DETERMINE.  IN ADDITION, TO THE
DEGREE CONSISTENT WITH SECTION 162(M) OF THE CODE (OR ANY SUCCESSOR SECTION
THERETO), THE PERFORMANCE OBJECTIVES MAY BE CALCULATED WITHOUT REGARD TO
EXTRAORDINARY ITEMS.


(D)                                 THE AWARD PERIOD (THE “AWARD PERIOD”) IN
RESPECT OF ANY GRANT OF A PERFORMANCE SHARE AWARD SHALL BE SUCH PERIOD AS THE
COMMITTEE SHALL DETERMINE COMMENCING AS OF THE BEGINNING OF THE FISCAL YEAR OF
THE COMPANY IN WHICH SUCH GRANT IS MADE.  AN AWARD PERIOD MAY CONTAIN A NUMBER
OF PERFORMANCE PERIODS; EACH PERFORMANCE PERIOD SHALL COMMENCE ON OR AFTER THE
FIRST DAY OF THE AWARD PERIOD AND SHALL END NO LATER THAN THE LAST DAY OF THE
AWARD PERIOD.  IF THE COMMITTEE DOES NOT SPECIFY IN A PERFORMANCE SHARE AWARD
AGREEMENT OR ELSEWHERE THE PERFORMANCE PERIODS CONTAINED IN AN AWARD PERIOD,
EACH 12-MONTH PERIOD BEGINNING WITH THE FIRST DAY OF SUCH AWARD PERIOD SHALL BE
DEEMED TO BE A PERFORMANCE PERIOD.


(E)                                  EXCEPT AS OTHERWISE DETERMINED BY THE
COMMITTEE, PERFORMANCE SHARES SHALL BE CANCELED IF THE PARTICIPANT’S CONTINUOUS
EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL TERMINATE FOR ANY
REASON PRIOR TO THE END OF THE AWARD PERIOD (IN WHICH EVENT THE ASSOCIATED STOCK
OPTION, IF ANY, SHALL CONTINUE IN EFFECT IN ACCORDANCE WITH ITS TERMS), EXCEPT
BY REASON OF A PERIOD OF RELATED EMPLOYMENT AS DEFINED IN SECTION 10, AND EXCEPT
AS OTHERWISE SPECIFIED IN THIS SECTION 7(E) OR IN SECTION 7(F).  NOTWITHSTANDING
THE FOREGOING AND WITHOUT REGARD TO SECTION 7(G), IF AN EMPLOYEE PARTICIPANT
SHALL:


(I)                                     WHILE IN SUCH EMPLOYMENT, DIE OR BECOME
DISABLED AS DESCRIBED IN SECTION 9 PRIOR TO THE END OF AN AWARD PERIOD, THE
PERFORMANCE SHARES FOR SUCH AWARD PERIOD SHALL BE IMMEDIATELY CANCELED AND HE,
OR HIS LEGAL REPRESENTATIVE, AS THE CASE MAY BE, SHALL RECEIVE AS SOON AS
ADMINISTRATIVELY FEASIBLE A PAYMENT IN RESPECT OF SUCH CANCELED PERFORMANCE
SHARES EQUAL TO THE PRODUCT OF (1) THE TARGET NUMBER OF PERFORMANCE SHARES FOR
SUCH AWARD, (2) THE MARKET VALUE OF A SHARE AT THE TIME OF THE DEATH OR
DISABILITY AND (3) A FRACTION, THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER OF
PERFORMANCE PERIODS WITHIN THE AWARD PERIOD DURING WHICH EMPLOYEE WAS
CONTINUOUSLY EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES (INCLUDING, FOR THIS
PURPOSE, THE PERFORMANCE PERIOD IN WHICH THE DEATH OR DISABILITY OCCURS), AND
THE DENOMINATOR OF WHICH IS EQUAL TO THE TOTAL NUMBER OF PERFORMANCE PERIODS
WITHIN SUCH AWARD PERIOD; PROVIDED, HOWEVER, THAT NO SUCH CONTINUATION


 

A-12


--------------------------------------------------------------------------------



 


SHALL BE DEEMED TO HAVE OCCURRED FOR PURPOSES OF APPLYING SECTION 7(F) IN THE
EVENT OF AN ADVERSE CHANGE IN THE PLAN IN RESPECT OF THE PARTICIPANT FOLLOWING A
CHANGE IN CONTROL; OR


(II)                                  RETIRE PRIOR TO THE END OF THE AWARD
PERIOD, THE PERFORMANCE SHARES SHALL BE IMMEDIATELY CANCELED AND ANY PAYMENTS
MADE TO THE PARTICIPANT IN RESPECT OF SUCH CANCELED PERFORMANCE SHARES SHALL BE
IN THE SOLE DISCRETION OF THE COMMITTEE, AND


(F)                                    IF WITHIN 24 MONTHS AFTER A CHANGE IN
CONTROL AS DEFINED IN SECTION 11(A):


(I)                                     THERE IS A TERMINATION WITHOUT CAUSE, AS
DEFINED IN SECTION 12, OF THE EMPLOYMENT OF A PARTICIPANT;


(II)                                  THERE IS A CONSTRUCTIVE TERMINATION, AS
DEFINED IN SECTION 13, OF THE EMPLOYMENT OF A PARTICIPANT; OR


(III)                               THERE OCCURS AN ADVERSE CHANGE IN THE PLAN,
AS DEFINED IN SECTION 14, IN RESPECT OF A PARTICIPANT (ANY SUCH OCCURRENCE UNDER
THE ABOVE CLAUSES (I), (II) OR (III), A “TRIGGER EVENT”), THEN

with respect to Performance Share Awards that were outstanding on the date of
the Change of Control (each, an “Applicable Award”), each such Award, to the
extent still outstanding at the time of the Trigger Event, shall be canceled
and, in respect of each Applicable Award (including those not still
outstanding), such participant shall be entitled to receive a cash payment equal
to the sum of the amounts calculated under (A) and (B) below, less any amounts,
if any, previously paid in respect of such Applicable Award (i.e., payments in
respect of Awards outstanding as of the Change of Control and subsequently paid
out by the Company prior to the applicable Trigger Event):

(A)                              AN EMPLOYEE SHALL BE ENTITLED TO RECEIVE THE
FOLLOWING WITH RESPECT TO EACH APPLICABLE AWARD: THE PRODUCT OF (I) THE
APPLICABLE PERFORMANCE SHARES (AS DETERMINED BELOW), (II) 200% (REPRESENTING THE
APPLICABLE PERFORMANCE PERCENTAGE) AND (III) THE APPLICABLE SHARE VALUE (AS
DETERMINED BELOW).  FOR THIS PURPOSE, (I)  “APPLICABLE PERFORMANCE SHARES” IS
EQUAL TO THE NUMBER OF TARGET PERFORMANCE SHARES FOR EACH APPLICABLE AWARD
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF FULL MONTHS
ELAPSED SINCE THE FIRST DAY OF THE APPLICABLE AWARD PERIOD TO THE END OF THE
FIRST MONTH IN WHICH THE APPLICABLE TRIGGER EVENT OCCURS AND THE DENOMINATOR OF
WHICH IS THE TOTAL NUMBER OF MONTHS IN THE AWARD PERIOD (BUT WHICH FRACTION
SHALL NOT IN ANY EVENT BE GREATER THAN 1), AND (II)

 

A-13


--------------------------------------------------------------------------------


 

THE “APPLICABLE SHARE VALUE” IS EQUAL TO THE GREATER OF THE MARKET VALUE OF A
SHARE IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL AND THE MARKET VALUE, IF ANY,
OF A SHARE ON THE DATE THE APPLICABLE TRIGGER EVENT OCCURS; AND

(B)                                FOR AWARDS OUTSTANDING ON THE DATE OF THE
TRIGGER EVENT, THE COMPANY SHALL, IN ADDITION TO THE AMOUNTS PAYABLE UNDER (A)
ABOVE, PAY TO THE EMPLOYEE AN AMOUNT EQUAL TO THE PRODUCT OF (I) (X) THE TOTAL
NUMBER OF TARGET PERFORMANCE SHARES IN THE AWARD LESS (Y) THE APPLICABLE
PERFORMANCE SHARES IN THE AWARD (AS DETERMINED ABOVE), (II) THE APPLICABLE SHARE
VALUE (AS DETERMINED ABOVE) AND (III) THE APPLICABLE PERFORMANCE PERCENTAGE
DETERMINED AS FOLLOWS:

(1)                                  PRIOR TO THE CONSUMMATION OF ANY CHANGE IN
CONTROL, THE COMMITTEE SHALL DETERMINE A PERFORMANCE PERCENTAGE FOR EACH THEN
OUTSTANDING AWARD PERIOD BASED ON THE EXTENT TO WHICH THE APPLICABLE PERFORMANCE
OBJECTIVES WERE BEING ACHIEVED FOR EACH SUCH AWARD PERIOD TO THE DATE OF THE
CHANGE IN CONTROL,

(2)                                  IF THE PERFORMANCE PERCENTAGE FOR AN AWARD
PERIOD WAS DETERMINED BY THE COMMITTEE (PURSUANT TO SUBSECTION (1) ABOVE) TO BE
GREATER THAN 100%, THEN THE PERFORMANCE PERCENTAGE APPLICABLE TO THE REMAINING
PERFORMANCE SHARES OF SUCH AWARD PERIOD SHALL BE SUCH DETERMINED PERFORMANCE
PERCENTAGE, AND

(3)                                  IF THE PERFORMANCE PERCENTAGE FOR AN AWARD
PERIOD WAS DETERMINED BY THE COMMITTEE (PURSUANT TO SUBSECTION (1) ABOVE) TO BE
LESS THAN OR EQUAL TO 100%, THEN THE PERFORMANCE PERCENTAGE APPLICABLE TO THE
REMAINING PERFORMANCE SHARES OF SUCH AWARD PERIOD SHALL BE THE GREATER OF (X)
SUCH OTHER PERFORMANCE PERCENTAGE WHICH MAY BE SPECIFIED BY THE COMMITTEE (OR
ANY SUB-COMMITTEE OF THE BOARD WHICH PERFORMS DUTIES COMPARABLE TO THE
COMMITTEE) FOR SUCH AWARD PERIOD AT THE TIME OF THE TRIGGER EVENT AND (Y) 100%.


(G)                                 EXCEPT AS OTHERWISE PROVIDED IN SECTION
7(F), AS SOON AS PRACTICABLE AFTER THE END OF THE AWARD PERIOD OR SUCH EARLIER
DATE AS THE COMMITTEE IN ITS SOLE DISCRETION MAY DESIGNATE, THE COMMITTEE SHALL
(I) DETERMINE, BASED ON THE EXTENT TO WHICH THE APPLICABLE PERFORMANCE
OBJECTIVES HAVE BEEN ACHIEVED, THE PERFORMANCE PERCENTAGE APPLICABLE TO AN AWARD
OF


 

A-14


--------------------------------------------------------------------------------



 


PERFORMANCE SHARES, (II) CALCULATE THE ACTUAL VALUE OF THE PERFORMANCE SHARE
AWARD AND (III) SHALL CERTIFY THE FOREGOING TO THE BOARD OF DIRECTORS.  IF THE
PERFORMANCE SHARES:


(I)                                     WERE NOT AWARDED IN CONJUNCTION WITH AN
ASSOCIATED STOCK OPTION, THE COMMITTEE SHALL CAUSE AN AMOUNT EQUAL TO THE ACTUAL
VALUE OF THE PERFORMANCE SHARES EARNED BY THE PARTICIPANT TO BE PAID TO HIM OR
HIS BENEFICIARY; OR


(II)                                  WERE AWARDED IN CONJUNCTION WITH AN
ASSOCIATED STOCK OPTION, THE COMMITTEE SHALL DETERMINE, IN ACCORDANCE WITH
CRITERIA SPECIFIED BY THE COMMITTEE WHEN THE AWARD WAS MADE, (A) TO CANCEL THE
PERFORMANCE SHARES, IN WHICH EVENT NO AMOUNT IN RESPECT THEREOF SHALL BE PAID TO
THE PARTICIPANT OR HIS BENEFICIARY, AND THE ASSOCIATED STOCK OPTION SHALL
CONTINUE IN EFFECT IN ACCORDANCE WITH ITS TERMS, (B) TO PAY THE ACTUAL VALUE OF
THE PERFORMANCE SHARES TO THE PARTICIPANT OR HIS BENEFICIARY, IN WHICH EVENT THE
ASSOCIATED STOCK OPTION SHALL BE CANCELLED, OR (C) TO PAY TO THE PARTICIPANT OR
HIS BENEFICIARY THE ACTUAL VALUE OF ONLY A PORTION OF THE PERFORMANCE SHARES, IN
WHICH EVENT (1) ALL SUCH PERFORMANCE SHARES SHALL BE CANCELLED AND (2) THE
ASSOCIATED STOCK OPTION SHALL BE CANCELLED ONLY AS TO A NUMBER OF SHARES EQUAL
TO THE NUMBER OF PERFORMANCE SHARES SO PAID.  SUCH DETERMINATION BY THE
COMMITTEE SHALL, IF PRACTICABLE, BE MADE DURING THE THREE-MONTH PERIOD FOLLOWING
THE END OF THE PERFORMANCE PERIOD, OR DURING SUCH EARLIER PERIOD AS SHALL BE
DESIGNATED BY THE COMMITTEE AND SHALL BE MADE PURSUANT TO CRITERIA, SPECIFIED BY
THE COMMITTEE, WHICH SHALL BE UNIFORM FOR ALL AWARDS HAVING THE SAME PERFORMANCE
PERIOD.


(H)                                 UNLESS PAYMENT IS DEFERRED IN ACCORDANCE
WITH AN ELECTION MADE BY THE PARTICIPANT IN ACCORDANCE WITH PROCEDURES ADOPTED
BY THE COMPANY, PAYMENT OF ANY AMOUNT IN RESPECT OF THE PERFORMANCE SHARES SHALL
BE MADE BY THE COMPANY NO LATER THAN 2 1/2 MONTHS AFTER THE END OF THE COMPANY’S
FISCAL YEAR IN WHICH SUCH PERFORMANCE SHARES ARE EARNED, AND MAY BE MADE IN
CASH, IN SHARES OR PARTLY IN CASH AND PARTLY IN SHARES AS DETERMINED BY THE
COMMITTEE.


8.             PERFORMANCE UNITS

The grant of a Performance Unit Award to a participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Earned Value”) determined by the Committee, if the terms and conditions
specified herein and in the Award are satisfied.  Payment in respect of a
Performance Unit Award shall be made as provided in Section 8(h).  Each
Performance Unit Award shall be subject to the following terms and conditions:

 

A-15


--------------------------------------------------------------------------------


 


(A)                                  THE COMMITTEE SHALL DETERMINE THE TARGET
NUMBER OF PERFORMANCE UNITS TO BE GRANTED TO A PARTICIPANT.  THE MAXIMUM NUMBER
OF PERFORMANCE UNITS THAT MAY BE EARNED BY A PARTICIPANT FOR ANY SINGLE AWARD
PERIOD OF ONE YEAR OR LONGER SHALL NOT EXCEED 50,000.  PERFORMANCE UNIT AWARDS
MAY BE GRANTED IN DIFFERENT CLASSES OR SERIES HAVING DIFFERENT TERMS AND
CONDITIONS.


(B)                                 THE EARNED VALUE OF AN AWARD OF PERFORMANCE
UNITS SHALL BE THE PRODUCT OF (I) THE TARGET NUMBER OF PERFORMANCE UNITS SUBJECT
TO THE PERFORMANCE UNIT AWARD, (II) THE PERFORMANCE PERCENTAGE (AS DETERMINED
BELOW) APPLICABLE TO THE PERFORMANCE UNIT AWARD AND (III) THE VALUE (AS
DETERMINED BELOW) OF A UNIT ON THE DATE THE AWARD IS PAID OR BECOMES PAYABLE TO
THE EMPLOYEE.  THE “PERFORMANCE PERCENTAGE” APPLICABLE TO A PERFORMANCE UNIT
AWARD SHALL BE A PERCENTAGE OF NO LESS THAN 0% AND NO MORE THAN 200%, WHICH
PERCENTAGE SHALL BE DETERMINED BY THE COMMITTEE BASED UPON THE EXTENT TO WHICH
THE PERFORMANCE OBJECTIVES (AS DETERMINED BELOW) ESTABLISHED FOR SUCH AWARD ARE
ACHIEVED DURING THE AWARD PERIOD.  THE METHOD FOR DETERMINING THE APPLICABLE
PERFORMANCE PERCENTAGE SHALL ALSO BE ESTABLISHED BY THE COMMITTEE.  THE “VALUE”
OF A UNIT SHALL BE DETERMINED BY MULTIPLYING $100 BY THE SUM OF (I) 100% AND
(II) THE AGGREGATE STANDARD PRE-TAX INSURANCE RETURN-ON-EQUITY OF THE COMPANY,
ANY OF ITS SUBSIDIARIES OR ANY COMBINATION THEREOF AS SET FORTH IN THE AWARD
AGREEMENT OVER THE AWARD PERIOD (OR SUCH EARLIER DATE AS REQUIRED BY THE PLAN),
AS DETERMINED IN GOOD FAITH BY THE COMMITTEE.


(C)                                  AT THE TIME EACH PERFORMANCE UNIT AWARD IS
GRANTED THE COMMITTEE SHALL ESTABLISH PERFORMANCE OBJECTIVES (“PERFORMANCE
OBJECTIVES”) TO BE ATTAINED WITHIN THE AWARD PERIOD AS THE MEANS OF DETERMINING
THE PERFORMANCE PERCENTAGE APPLICABLE TO SUCH AWARD.  THE PERFORMANCE OBJECTIVES
SHALL BE APPROVED BY THE COMMITTEE (I) WHILE THE OUTCOME FOR THAT AWARD PERIOD
IS SUBSTANTIALLY UNCERTAIN AND (II) NO MORE THAN 90 DAYS AFTER THE COMMENCEMENT
OF THE PERFORMANCE PERIOD TO WHICH THE PERFORMANCE OBJECTIVE RELATES OR, IF LESS
THAN 90 DAYS, THE NUMBER OF DAYS WHICH IS EQUAL TO 25 PERCENT OF THE RELEVANT
PERFORMANCE PERIOD.  THE PERFORMANCE OBJECTIVES ESTABLISHED WITH RESPECT TO A
PERFORMANCE UNIT AWARDS SHALL BE SPECIFIC PERFORMANCE TARGETS ESTABLISHED BY THE
COMMITTEE WITH RESPECT TO ONE OR MORE OF THE FOLLOWING CRITERIA SELECTED BY THE
COMMITTEE: (I) CONSOLIDATED EARNINGS BEFORE OR AFTER TAXES (INCLUDING EARNINGS
BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION); (II) NET INCOME; (III)
OPERATING INCOME; (IV) EARNINGS PER SHARE; (V) BOOK VALUE PER SHARE; (VI) RETURN
ON STOCKHOLDERS’ EQUITY; (VII) EXPENSE MANAGEMENT; (VIII) RETURN ON INVESTMENT;
(IX) IMPROVEMENTS IN CAPITAL STRUCTURE; (X) STOCK PRICE; (XI) COMBINED RATIO;
(XII) OPERATING RATIO; (XIII) PROFITABILITY OF AN IDENTIFIABLE BUSINESS UNIT OR
PRODUCT; (XIV) MAINTENANCE OR IMPROVEMENT OF PROFIT MARGINS; (XV) MARKET SHARE;
(XVI) REVENUES OR SALES; (XVII) COSTS; (XVIII) CASH FLOW; (XIX) WORKING CAPITAL;
(XX) RETURN ON ASSETS; (XXI) CUSTOMER SATISFACTION; (XXII) EMPLOYEE
SATISFACTION; AND (XXIII) ECONOMIC VALUE PER SHARE (COMPUTED BASED ON BOOK VALUE
PER SHARE


 

A-16


--------------------------------------------------------------------------------



 


DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”)
ADJUSTED FOR CHANGES IN THE INTRINSIC VALUE OF ASSETS AND LIABILITIES WHOSE
VALUE DIFFERS FROM THEIR GAAP CARRYING VALUE).   THE FOREGOING CRITERIA MAY
RELATE TO THE COMPANY, ONE OR MORE OF ITS SUBSIDIARIES OR ONE OR MORE OF ITS
DIVISIONS, UNITS, PARTNERSHIPS, JOINT VENTURES OR MINORITY INVESTMENTS, PRODUCT
LINES OR PRODUCTS OR ANY COMBINATION OF THE FOREGOING, AND MAY BE APPLIED ON AN
ABSOLUTE BASIS AND/OR BE RELATIVE TO ONE OR MORE PEER GROUP COMPANIES OR
INDICES, OR ANY COMBINATION THEREOF, ALL AS THE COMMITTEE SHALL DETERMINE.  IN
ADDITION, TO THE DEGREE CONSISTENT WITH SECTION 162(M) OF THE CODE (OR ANY
SUCCESSOR SECTION THERETO), THE PERFORMANCE OBJECTIVES MAY BE CALCULATED WITHOUT
REGARD TO EXTRAORDINARY ITEMS.


(D)                                 THE AWARD PERIOD (THE “AWARD PERIOD”) IN
RESPECT OF ANY GRANT OF A PERFORMANCE UNIT AWARD SHALL BE SUCH PERIOD AS THE
COMMITTEE SHALL DETERMINE COMMENCING AS OF THE BEGINNING OF THE FISCAL YEAR OF
THE COMPANY IN WHICH SUCH GRANT IS MADE.  AN AWARD PERIOD MAY CONTAIN A NUMBER
OF PERFORMANCE PERIODS; EACH PERFORMANCE PERIOD SHALL COMMENCE ON OR AFTER THE
FIRST DAY OF THE AWARD PERIOD AND SHALL END NO LATER THAN THE LAST DAY OF THE
AWARD PERIOD.  IF THE COMMITTEE DOES NOT SPECIFY IN A PERFORMANCE UNIT AWARD
AGREEMENT OR ELSEWHERE THE PERFORMANCE PERIODS CONTAINED IN AN AWARD PERIOD,
EACH 12-MONTH PERIOD BEGINNING WITH THE FIRST DAY OF SUCH AWARD PERIOD SHALL BE
DEEMED TO BE A PERFORMANCE PERIOD.


(E)                                  EXCEPT AS OTHERWISE DETERMINED BY THE
COMMITTEE, PERFORMANCE UNITS SHALL BE CANCELLED IF THE PARTICIPANT’S CONTINUOUS
EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL TERMINATE FOR ANY
REASON PRIOR TO THE END OF THE AWARD PERIOD, EXCEPT SOLELY BY REASON OF A PERIOD
OF RELATED EMPLOYMENT AS DEFINED IN SECTION 10, AND EXCEPT AS OTHERWISE
SPECIFIED IN THIS SECTION 8(E) OR IN SECTION 8(F).  NOTWITHSTANDING THE
FOREGOING AND WITHOUT REGARD TO SECTION 8(F), IF AN EMPLOYEE PARTICIPANT SHALL:


(I)                                     WHILE IN SUCH EMPLOYMENT, DIE OR BECOME
DISABLED AS DESCRIBED IN SECTION 9 PRIOR TO THE END OF AN AWARD PERIOD, THE
PERFORMANCE UNITS FOR SUCH AWARD PERIOD SHALL BE IMMEDIATELY CANCELED AND HE, OR
HIS LEGAL REPRESENTATIVE, AS THE CASE MAY BE, SHALL RECEIVE AS SOON AS
ADMINISTRATIVELY FEASIBLE A PAYMENT IN RESPECT OF SUCH CANCELED PERFORMANCE
UNITS EQUAL TO THE PRODUCT OF (1) THE TARGET NUMBER OF PERFORMANCE UNITS FOR
SUCH AWARD, (2) THE VALUE OF A UNIT AT THE TIME OF THE DEATH OR DISABILITY AND
(3) A FRACTION, THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER OF PERFORMANCE
PERIODS WITHIN THE AWARD PERIOD DURING WHICH EMPLOYEE WAS CONTINUOUSLY EMPLOYED
BY THE COMPANY OR ITS SUBSIDIARIES (INCLUDING, FOR THIS PURPOSE, THE PERFORMANCE
PERIOD IN WHICH THE DEATH OR DISABILITY OCCURS), AND THE DENOMINATOR OF WHICH IS
EQUAL TO THE TOTAL NUMBER OF


 

A-17


--------------------------------------------------------------------------------



 


PERFORMANCE PERIODS WITHIN SUCH AWARD PERIOD; PROVIDED, HOWEVER, THAT NO SUCH
CONTINUATION SHALL BE DEEMED TO HAVE OCCURRED FOR PURPOSES OF APPLYING SECTION
8(F) IN THE EVENT OF AN ADVERSE CHANGE IN THE PLAN IN RESPECT OF THE PARTICIPANT
FOLLOWING A CHANGE IN CONTROL; OR


(II)                                  RETIRE PRIOR TO THE END OF THE AWARD
PERIOD, THE PERFORMANCE UNITS SHALL BE IMMEDIATELY CANCELED AND ANY PAYMENTS
MADE TO THE PARTICIPANT IN RESPECT OF SUCH CANCELED PERFORMANCE UNITS SHALL BE
IN THE SOLE DISCRETION OF THE COMMITTEE, AND


(F)                                    IF WITHIN 24 MONTHS AFTER A CHANGE IN
CONTROL AS DEFINED IN SECTION 11(A), A TRIGGER EVENT OCCURS, THEN WITH RESPECT
TO PERFORMANCE UNIT AWARDS THAT WERE OUTSTANDING ON THE DATE OF THE CHANGE OF
CONTROL (EACH, AN “APPLICABLE AWARD”), EACH SUCH AWARD, TO THE EXTENT STILL
OUTSTANDING AT THE TIME OF THE TRIGGER EVENT, SHALL BE CANCELED AND, IN RESPECT
OF EACH APPLICABLE AWARD (INCLUDING THOSE NOT STILL OUTSTANDING), SUCH
PARTICIPANT SHALL BE ENTITLED TO RECEIVE A CASH PAYMENT EQUAL TO THE SUM OF THE
AMOUNTS CALCULATED UNDER (A) AND (B) BELOW, LESS ANY AMOUNTS, IF ANY, PREVIOUSLY
PAID IN RESPECT OF THE APPLICABLE AWARD (I.E., PAYMENTS IN RESPECT OF AWARDS
OUTSTANDING AS OF THE CHANGE OF CONTROL AND SUBSEQUENTLY PAID OUT BY THE COMPANY
PRIOR TO THE APPLICABLE TRIGGER EVENT):

(A)                              AN EMPLOYEE SHALL BE ENTITLED TO RECEIVE THE
FOLLOWING WITH RESPECT TO EACH AWARD CANCELED UNDER THIS SECTION 8(F): THE
PRODUCT OF (I) THE APPLICABLE PERFORMANCE UNITS (AS DETERMINED BELOW), (II) 200%
(REPRESENTING THE APPLICABLE PERFORMANCE PERCENTAGE) AND (II) THE APPLICABLE
UNIT VALUE.  FOR THIS PURPOSE, (I) “APPLICABLE PERFORMANCE UNITS” IS EQUAL TO
THE NUMBER OF TARGET PERFORMANCE UNITS FOR EACH APPLICABLE AWARD MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF FULL MONTHS ELAPSED SINCE THE
FIRST DAY OF THE APPLICABLE AWARD PERIOD TO THE END OF THE FIRST MONTH IN WHICH
THE APPLICABLE TRIGGER EVENT OCCURS AND THE DENOMINATOR OF WHICH IS THE TOTAL
NUMBER OF MONTHS IN THE AWARD PERIOD (BUT WHICH FRACTION SHALL NOT IN ANY EVENT
BE GREATER THAN 1), AND (II) THE “APPLICABLE UNIT VALUE” IS EQUAL TO THE GREATER
OF THE VALUE OF A UNIT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL AND THE VALUE
OF A UNIT ON THE DATE OF THE APPLICABLE TRIGGER EVENT OCCURS; AND

(B)                                FOR AWARDS OUTSTANDING ON THE DATE OF THE
TRIGGER EVENT, THE COMPANY SHALL, IN ADDITION TO THE AMOUNTS PAYABLE UNDER (A)
ABOVE, PAY TO THE EMPLOYEE AN AMOUNT EQUAL TO THE PRODUCT OF (I) (X) THE TOTAL
NUMBER OF TARGET PERFORMANCE UNITS IN THE AWARD LESS (Y) THE APPLICABLE
PERFORMANCE

 

A-18


--------------------------------------------------------------------------------


 

UNITS IN THE AWARD (AS DETERMINED ABOVE), (II) THE APPLICABLE UNIT VALUE (AS
DETERMINED ABOVE) AND (III) THE APPLICABLE PERFORMANCE PERCENTAGE DETERMINED AS
FOLLOWS:

(1)                                  PRIOR TO THE CONSUMMATION OF ANY CHANGE IN
CONTROL, THE COMMITTEE SHALL DETERMINE A PERFORMANCE PERCENTAGE FOR EACH THEN
OUTSTANDING AWARD PERIOD BASED ON THE EXTENT TO WHICH THE APPLICABLE PERFORMANCE
OBJECTIVES WERE BEING ACHIEVED FOR EACH SUCH AWARD PERIOD TO THE DATE OF THE
CHANGE IN CONTROL,

(2)                                  IF THE PERFORMANCE PERCENTAGE FOR AN AWARD
PERIOD WAS DETERMINED BY THE COMMITTEE (PURSUANT TO SUBSECTION (1) ABOVE) TO BE
GREATER THAN 100%, THEN THE PERFORMANCE PERCENTAGE APPLICABLE TO THE REMAINING
PERFORMANCE UNITS OF SUCH AWARD PERIOD SHALL BE SUCH DETERMINED PERFORMANCE
PERCENTAGE, AND

(3)                                  IF THE PERFORMANCE PERCENTAGE FOR AN AWARD
PERIOD WAS DETERMINED BY THE COMMITTEE (PURSUANT TO SUBSECTION (1) ABOVE) TO BE
LESS THAN OR EQUAL TO 100%, THEN THE PERFORMANCE PERCENTAGE APPLICABLE TO THE
REMAINING PERFORMANCE UNITS OF SUCH AWARD PERIOD SHALL BE THE GREATER OF (X)
SUCH OTHER PERFORMANCE PERCENTAGE WHICH MAY BE SPECIFIED BY THE COMMITTEE (OR
ANY SUB-COMMITTEE OF THE BOARD WHICH PERFORMS DUTIES COMPARABLE TO THE
COMMITTEE) FOR SUCH AWARD PERIOD AT THE TIME OF THE TRIGGER EVENT AND (Y) 100%.


(G)                                 EXCEPT AS OTHERWISE PROVIDED IN SECTION
8(F), AS SOON AS PRACTICABLE AFTER THE END OF THE AWARD PERIOD OR SUCH EARLIER
DATE AS THE COMMITTEE IN ITS SOLE DISCRETION MAY DESIGNATE, THE COMMITTEE SHALL
(I) DETERMINE, BASED ON THE EXTENT TO WHICH THE APPLICABLE PERFORMANCE
OBJECTIVES HAVE BEEN ACHIEVED, THE PERFORMANCE PERCENTAGE APPLICABLE TO AN AWARD
OF PERFORMANCE UNITS, (II) CALCULATE THE EARNED VALUE OF THE PERFORMANCE UNIT
AWARD AND (III) SHALL CERTIFY ALL OF THE FOREGOING TO THE BOARD OF DIRECTORS. 
THE COMMITTEE SHALL CAUSE AN AMOUNT EQUAL TO THE EARNED VALUE OF THE PERFORMANCE
UNITS EARNED BY THE PARTICIPANT TO BE PAID TO HIM OR HIS BENEFICIARY.


(H)                                 UNLESS PAYMENT IS DEFERRED IN ACCORDANCE
WITH AN ELECTION MADE BY THE PARTICIPANT IN ACCORDANCE WITH PROCEDURES ADOPTED
BY THE COMPANY, PAYMENT OF ANY AMOUNT IN RESPECT OF THE PERFORMANCE UNITS SHALL
BE MADE BY THE COMPANY NO LATER THAN 2 1/2 MONTHS AFTER THE END OF THE COMPANY’S


 

A-19


--------------------------------------------------------------------------------



 


FISCAL YEAR IN WHICH SUCH PERFORMANCE UNITS ARE EARNED, AND MAY BE MADE IN CASH,
IN SHARES OR PARTLY IN CASH AND PARTLY IN SHARES AS DETERMINED BY THE COMMITTEE.


9.             DISABILITY

For the purposes of this Plan, a participant shall be deemed to be disabled if
the Committee shall determine that the physical or mental condition of the
participant is such as would entitle him to payment of long-term disability
benefits under any disability plan of the Company or a subsidiary in which he is
a participant.


10.          RELATED EMPLOYMENT

For the purposes of this Plan, Related Employment shall mean the employment of a
participant by an employer which is neither the Company nor a subsidiary
provided: (i) such employment is undertaken by the participant and continued at
the request of the Company or a subsidiary; (ii) immediately prior to
undertaking such employment, the participant was an officer or employee of the
Company or a subsidiary, or was engaged in Related Employment as herein defined;
and (iii) such employment is recognized by the Committee, in its sole
discretion, as Related Employment for the purposes of this Section 10.  The
death or disability of a participant during a period of Related Employment as
herein defined shall be treated, for purposes of this Plan, as if the death or
onset of disability had occurred while the participant was an officer or
employee of the Company.


11.          CHANGE IN CONTROL


(A)                                  FOR PURPOSES OF THIS PLAN, A “CHANGE IN
CONTROL” WITHIN THE MEANING OF THIS SECTION 11(A) SHALL OCCUR IF:


(I)                                     ANY PERSON OR GROUP (WITHIN THE MEANING
OF SECTION 13(D) AND 14(D)(2) OF THE EXCHANGE ACT), OTHER THAN JOHN J. BYRNE,
BERKSHIRE HATHAWAY, INC. OR ONE OF ITS WHOLLY OWNED SUBSIDIARIES, OR AN
UNDERWRITER TEMPORARILY HOLDING SHARES IN CONNECTION WITH A PUBLIC ISSUANCE
THEREOF OR AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ITS AFFILIATES, BECOMES
THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT)
OF THIRTY-FIVE PERCENT (35%) OR MORE OF THE COMPANY’S THEN OUTSTANDING SHARES;


(II)                                  THE CONTINUING DIRECTORS, AS DEFINED IN
SECTION 11(C), CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE BOARD OF THE
COMPANY; OR


(III)                               THE BUSINESS OF THE COMPANY FOR WHICH THE
PARTICIPANT’S SERVICES ARE PRINCIPALLY PERFORMED IS DISPOSED OF BY THE COMPANY
PURSUANT TO A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE


 

A-20


--------------------------------------------------------------------------------



 


BUSINESS OR BUSINESS RELATED ASSETS OF THE COMPANY (INCLUDING STOCK OF A
SUBSIDIARY OF THE COMPANY).  A CHANGE IN CONTROL WITHIN THE MEANING OF THIS
SECTION 11(A) ALSO MAY CONSTITUTE AN UNFRIENDLY CHANGE IN CONTROL WITHIN THE
MEANING OF THIS SECTION 11(B).


(B)                                 A CHANGE IN CONTROL SHALL BE DEEMED AN
“UNFRIENDLY CHANGE IN CONTROL” IF:


(I)                                     ANY PERSON OR GROUP (WITHIN THE MEANING
OF SECTION 13(D) AND 14(D)(2) OF THE EXCHANGE ACT) BECOMES THE BENEFICIAL OWNER
(WITHIN THE MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT) OF THIRTY-FIVE PERCENT
(35%) OR MORE OF THE COMPANY’S THEN OUTSTANDING SHARES THROUGH A TRANSACTION
THAT IS OPPOSED BY THE COMPANY’S CHAIRMAN AND CHIEF EXECUTIVE OFFICER, AND


(II)                                  A MAJORITY OF THE COMPANY’S CONTINUING
DIRECTORS, AS DEFINED IN SECTION 11(C), BY RESOLUTION ADOPTED WITHIN 30 DAYS
FOLLOWING THE DATE THE COMPANY BECOMES AWARE THAT SECTION 11(B)(I) HAS BEEN
SATISFIED, DETERMINES THAT A CHANGE IN CONTROL HAS OCCURRED.

For purposes of Section 5(g), “Acceleration Date” shall mean the date on which a
majority of the Company’s Continuing Directors adopts a resolution (or takes
other action) making the determination that a Change in Control has occurred.


(C)                                  FOR THE PURPOSES OF THIS PLAN, “CONTINUING
DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD (A) WHO IS NOT AN EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES OR OF A HOLDER OF, OR AN EMPLOYEE OR AN AFFILIATE OF
AN ENTITY OR GROUP THAT HOLDS, THIRTY-FIVE PERCENT (35%) OR MORE OF THE
COMPANY’S SHARES AND (B) WHO EITHER WAS A MEMBER OF THE BOARD ON DECEMBER 31,
2004, OR WHO SUBSEQUENTLY BECAME A DIRECTOR OF THE COMPANY AND WHOSE ELECTION,
OR NOMINATION FOR ELECTION, BY THE COMPANY’S SHAREHOLDERS WAS APPROVED BY A VOTE
OF A MAJORITY OF THE CONTINUING DIRECTORS THEN ON THE BOARD (WHICH TERM, FOR
PURPOSES OF THIS DEFINITION, SHALL MEAN THE WHOLE BOARD AND NOT ANY COMMITTEE
THEREOF).  ANY ACTION, APPROVAL OF WHICH SHALL REQUIRE THE APPROVAL OF A
MAJORITY OF THE CONTINUING DIRECTORS, MAY BE AUTHORIZED BY ONE CONTINUING
DIRECTOR, IF HE IS THE ONLY CONTINUING DIRECTOR ON THE BOARD, BUT NO SUCH ACTION
MAY BE TAKEN IF THERE ARE NOT CONTINUING DIRECTORS ON THE BOARD.


(D)                                 IN THE EVENT OF A CHANGE IN CONTROL, THE
COMMITTEE AS CONSTITUTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL SHALL
DETERMINE THE MANNER IN WHICH “MARKET VALUE” OF SHARES WILL BE DETERMINED
FOLLOWING THE CHANGE IN CONTROL.

 

A-21


--------------------------------------------------------------------------------


 


12.          TERMINATION WITHOUT CAUSE

For purposes of this Plan, “Termination Without Cause” shall mean a termination
of the participant’s employment with the Company or a subsidiary by the Company
or the subsidiary other than (i) for death or disability as described in Section
9 or (ii) for Cause.  “Cause” shall mean (a) an act or omission by the
participant that constitutes a felony or any crime involving moral turpitude; or
(b) willful gross negligence or willful gross misconduct by the participant in
connection with his employment by the Company or by a subsidiary which causes,
or is likely to cause, material loss or damage to the Company. Notwithstanding
anything herein to the contrary, if the participant’s employment with the
Company or one of its subsidiaries shall terminate due to a Change in Control as
described in Subsection 11(a)(iii), where the purchaser, as described in such
subsection, formally assumes the Company’s obligations under this Plan or places
the participant in a similar or like plan with no diminution of the value of the
awards, such termination shall not be deemed to be a “Termination Without
Cause.”


13.          CONSTRUCTIVE TERMINATION

“Constructive Termination” shall mean a termination of employment with the
Company or a subsidiary at the initiative of the participant that the
participant declares by prior written notice delivered to the Secretary of the
Company to be a Constructive Termination by the Company or a subsidiary and
which follows (a) a material decrease in his total compensation opportunity or
(b) a material diminution in the authority, duties or responsibilities of his
position with the result that the participant makes a determination in good
faith that he cannot continue to carry out his job in substantially the same
manner as it was intended to be carried out immediately before such diminution. 
Notwithstanding anything herein to the contrary, Constructive Termination shall
not occur within the meaning of this Section 13 until and unless 30 days have
elapsed from the date the Company receives such written notice without the
Company curing or causing to be cured the circumstance or circumstances
described in this Section 13 on the basis of which the declaration of
Constructive Termination is given.


14.          ADVERSE CHANGE IN THE PLAN

An “Adverse Change in the Plan” shall mean


(A)                                  TERMINATION OF THE PLAN PURSUANT TO SECTION
19(A);


(B)                                 AMENDMENT OF THE PLAN PURSUANT TO SECTION 18
THAT MATERIALLY DIMINISHES THE VALUE OF AWARDS THAT MAY BE GRANTED UNDER THE
PLAN, EITHER TO INDIVIDUAL PARTICIPANTS OR IN THE AGGREGATE, UNLESS THERE IS
SUBSTITUTED


 

A-22


--------------------------------------------------------------------------------



 


CONCURRENTLY AUTHORITY TO GRANT LONG-TERM INCENTIVE AWARDS OF COMPARABLE VALUE
TO INDIVIDUAL PARTICIPANTS IN THE PLAN OR IN THE AGGREGATE, AS THE CASE MAY BE;
OR ,


(C)                                  IN RESPECT OF ANY HOLDER OF AN AWARD A
MATERIAL DIMINUTION IN HIS RIGHTS HELD UNDER SUCH AWARD (EXCEPT AS MAY OCCUR
UNDER THE TERMS OF THE AWARD AS ORIGINALLY GRANTED) UNLESS THERE IS SUBSTITUTED
CONCURRENTLY A LONG-TERM INCENTIVE AWARD WITH A VALUE AT LEAST COMPARABLE TO THE
LOSS IN VALUE ATTRIBUTABLE TO SUCH DIMINUTION IN RIGHTS.


15.          DILUTION AND OTHER ADJUSTMENTS

In the event of any change in the Outstanding Shares of the Company by reason of
any stock split, stock or extraordinary cash dividend, recapitalization, merger,
consolidation, reorganization, combination or exchange of Shares or other
similar event, or in the event of an extraordinary cash dividend or other
similar event, and if the Committee shall determine, in its sole discretion,
that such change equitably requires an adjustment in the number or kind of
Shares that may be issued under the Plan pursuant to Section 4 in the number or
kind of Shares subject to, or the Stock Option price per share under, any
outstanding Stock Option, in the number or kind of Shares which have been
awarded as Restricted Stock or in the repurchase option price per share relating
thereto, in the target number of Performance Shares which have been awarded to
any participant, or in any measure of performance, then such adjustment shall be
made by the Committee and shall be conclusive and binding for all purposes of
the Plan.


16.          DESIGNATION OF BENEFICIARY BY PARTICIPANT

A participant may name a beneficiary to receive any payment to which he may be
entitled in respect of Performance Shares or Performance Units under the Plan in
the event of his death, on a form to be provided by the Committee.  A
participant may change his beneficiary from time to time in the same manner.  If
no designated beneficiary is living on the date on which any amount becomes
payable to a participant’s executors or administrators, the term “beneficiary”
as used in the Plan shall include such person or persons.


17.          MISCELLANEOUS PROVISIONS


(A)                                  NO EMPLOYEE OR OTHER PERSON SHALL HAVE ANY
CLAIM OR RIGHT TO BE GRANTED AN AWARD UNDER THE PLAN.  NEITHER THE PLAN NOR ANY
ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS GIVING AN EMPLOYEE ANY RIGHT TO BE
RETAINED IN THE EMPLOY OF THE COMPANY OR ANY SUBSIDIARY.


(B)                                 A PARTICIPANT’S RIGHTS AND INTEREST UNDER
THE PLAN MAY NOT BE ASSIGNED OR TRANSFERRED IN WHOLE OR IN PART EITHER DIRECTLY
OR BY OPERATION OF LAW OR


 

A-23


--------------------------------------------------------------------------------



 


OTHERWISE (EXCEPT IN THE EVENT OF A PARTICIPANT’S DEATH), INCLUDING BUT NOT
LIMITED TO, EXECUTION, LEVY, GARNISHMENT, ATTACHMENT, PLEDGE, BANKRUPTCY OR IN
ANY OTHER MANNER AND NO SUCH RIGHT OR INTEREST OF ANY PARTICIPANT IN THE PLAN
SHALL BE SUBJECT TO ANY OBLIGATION OR LIABILITY OR SUCH PARTICIPANT.


(C)                                  NO SHARES SHALL BE ISSUED HEREUNDER UNLESS
COUNSEL FOR THE COMPANY SHALL BE SATISFIED THAT SUCH ISSUANCE WILL BE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND BERMUDA LAW.


(D)                                 THE COMPANY AND ITS SUBSIDIARIES SHALL HAVE
THE RIGHT TO DEDUCT FROM ANY PAYMENT MADE UNDER THE PLAN ANY FEDERAL, STATE OR
LOCAL INCOME OR OTHER TAXES REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH
PAYMENT.  IT SHALL BE A CONDITION TO THE OBLIGATION OF THE COMPANY TO ISSUE
SHARES UPON EXERCISE OF A STOCK OPTION, UPON SETTLEMENT OF A STOCK APPRECIATION
RIGHT, OR UPON PAYMENT OF A PERFORMANCE SHARE OR A PERFORMANCE UNIT THAT THE
PARTICIPANT (OR ANY BENEFICIARY OR PERSON ENTITLED TO PAYMENT UNDER SECTION
5(D)(III)(C) HEREOF) PAY TO THE COMPANY, UPON ITS DEMAND, SUCH AMOUNT AS MAY BE
REQUIRED BY THE COMPANY FOR THE PURPOSE OF SATISFYING ANY LIABILITY TO WITHHOLD
FEDERAL, STATE OR LOCAL INCOME OR OTHER TAXES.  IF THE AMOUNT REQUESTED IS NOT
PAID, THE COMPANY MAY REFUSE TO ISSUE SHARES.


(E)                                  THE EXPENSES OF THE PLAN SHALL BE BORNE BY
THE COMPANY.  HOWEVER, IF AN AWARD IS MADE TO AN EMPLOYEE OF A SUBSIDIARY:


(I)                                     IF SUCH AWARD RESULTS IN PAYMENT OF CASH
TO THE PARTICIPANT, SUCH SUBSIDIARY SHALL PAY TO THE COMPANY AN AMOUNT EQUAL TO
SUCH CASH PAYMENT; AND


(II)                                  IF THE AWARD RESULTS IN THE ISSUANCE TO
THE PARTICIPANT OF SHARES, SUCH SUBSIDIARY SHALL PAY TO THE COMPANY AN AMOUNT
EQUAL TO FAIR MARKET VALUE THEREOF, AS DETERMINED BY THE COMMITTEE, ON THE DATE
SUCH SHARES ARE ISSUED (OR, IN THE CASE OF ISSUANCE OF RESTRICTED STOCK OR OF
SHARES SUBJECT TO TRANSFER AND FORFEITURE CONDITIONS, EQUAL TO THE FAIR MARKET
VALUE THEREOF ON THE DATE ON WHICH SUCH SHARES ARE NO LONGER SUBJECT TO
APPLICABLE RESTRICTION), MINUS THE AMOUNT, IF ANY RECEIVED BY THE COMPANY IN
EXCHANGE FOR SUCH SHARES.


(F)                                    THE PLAN SHALL BE UNFUNDED.  THE COMPANY
SHALL NOT BE REQUIRED TO ESTABLISH ANY SPECIAL OR SEPARATE FUND OR TO MAKE ANY
OTHER SEGREGATION OF ASSETS TO ASSURE THE PAYMENT OF ANY AWARD UNDER THE PLAN.


(G)                                 BY ACCEPTING ANY AWARD OR OTHER BENEFIT
UNDER THE PLAN, EACH PARTICIPANT AND EACH PERSON CLAIMING UNDER OR THROUGH HIM
SHALL BE CONCLUSIVELY DEEMED TO HAVE INDICATED HIS ACCEPTANCE AND RATIFICATION
OF, AND CONSENT TO, ANY ACTION TAKEN UNDER THE PLAN BY THE COMPANY, THE BOARD OR
THE COMMITTEE.

 

A-24


--------------------------------------------------------------------------------


 


18.          AMENDMENT

The Plan may be amended at any time and from time to time by the Board, but no
amendment which increases the aggregate number of Shares which may be issued
pursuant to the Plan or the class of employees eligible to participate shall be
effective unless and until the same is approved by the shareholders of the
Company.  No amendment of the Plan shall adversely affect any right of any
participant with respect to any Award previously granted without such
participant’s written consent.


19.          TERMINATION

This Plan shall terminate upon the earlier of the following dates or events to
occur:


(A)                                  THE ADOPTION OF A RESOLUTION OF THE BOARD
TERMINATING THE PLAN; OR


(B)                                 TEN YEARS FROM THE DATE THE PLAN IS
INITIALLY OR SUBSEQUENTLY APPROVED AND ADOPTED BY THE SHAREHOLDERS OF THE
COMPANY IN ACCORDANCE WITH SECTION 19 HEREOF.

No termination of the Plan shall alter or impair any of the rights or
obligations of any person, without his consent, under any Award previously
granted under the Plan.


20.          SHAREHOLDER ADOPTION

The Plan shall be submitted to the shareholders of the Company for their
approval or adoption.  The Plan shall not be effective and no Award shall be
made hereunder unless and until the Plan has been so approved and adopted by the
shareholders in the manner required by the laws of Bermuda and the State of
Delaware.

As originally approved by the Board of Directors,

September 4, 1985 and adopted by the sole shareholder

September 23, 1985.  The Plan was amended by the

Board of Directors on August 13, 1986.  The Plan was

further amended on February 15,1995 and subsequently

approved by shareholders on May 24, 1995.  The Plan

was further amended on May 21, 2001 and subsequently

adopted by shareholders on August 23, 2001.  The Plan was further amended on May
18, 2003 and subsequently adopted by Shareholders on May 19, 2003.  The Plan was
further amended on February 23, 2005.

 

A-25


--------------------------------------------------------------------------------